         Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES MADISON PROJECT, et al.,       )
                                     )
 Plaintiffs,                         )
                                     )
v.                                   )
                                     )                         Case No. 17-597-APM
UNITED STATES DEPARTMENT OF JUSTICE, )
                                     )
 Defendant.                          )
                                     )

      DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF DEFENDANT’S
              RENEWED MOTION FOR SUMMARY JUDGMENT

                                        INTRODUCTION

       Plaintiffs try and fail to invent a dispute of material fact. Plaintiffs cannot reasonably

argue with DOJ’s representation that it has not received an order requiring immediate

declassification or disclosure. Plaintiffs argue that DOJ has not established that the “order”

referred to in a press release was rescinded, but in fact Defendant DOJ never received a

declassification order from the President related to the materials remaining at issue in this case.

And following the press release, DOJ consulted with the White House and confirmed that there

was no such order, all of which is entirely consistent with the President’s later tweets and

statements and with the representations made in this case to date. Accordingly, even if the press

release itself described a direction to declassify, Plaintiffs do not – and cannot – dispute that

there was no declassification order. For the same reason, Plaintiffs are not entitled to discovery.

Discovery would serve no valid purpose where there are no disputed facts material to the

resolution of this Freedom of Information Act lawsuit, and discovery would inevitably impinge

on privileged deliberations involving the President. Defendant is therefore entitled to summary

judgment.
           Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 2 of 10



                                             ARGUMENT

          I.     The President Did Not Order Declassification or Disclosure of the
                 Information at Issue.

          As set forth in the renewed motion and the Weinsheimer Declaration, DOJ did not

receive a declassification order, and following the press secretary statement that the President

had directed DOJ “to provide for” declassification, DOJ followed up with the White House to

confirm that there was no order requiring immediate declassification or disclosure. ECF No. 52

(“Def’s Renewed MSJ”). This declaration is entitled to a presumption of good faith. SafeCard

Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (FOIA declarations are afforded “a

presumption of good faith, which cannot be rebutted by purely speculative claims”) (citation

omitted); Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 174 (2004) (A “presumption

of regularity supports the official acts of public officers and, in the absence of clear evidence to

the contrary, courts presume that they have properly discharged their official duties.”). Plaintiffs

argue that the Court already found that the President’s “intentions” were clear and that “the

Government does not address whether the Order was treated by DOJ as a declassification order

from the outset.” ECF No. 53 (“Pls.’ Opp’n”) at 3. That is incorrect. In fact, the declaration

plainly states: “DOJ did not receive at any time a declassification order related to the materials

remaining at issue in this case.” Declaration of G. Bradley Weinsheimer, ECF No. 53-1, ¶ 4

(“Weinsheimer Decl.”). See also id. ¶ 5 (“DOJ also did not receive any order to declassify the

materials . . . during the meeting the President referenced in his tweet, or at any time.”).

Accordingly, DOJ never believed that the press release was a declassification order or treated it

as one.

          Plaintiffs also argue that the declaration “fails to address . . . what basis in law DOJ had

for contending the Order was anything other than a declassification order.” Pls.’ Opp’n at 4. As


                                                    2
         Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 3 of 10



an initial matter, DOJ’s legal rationale is not material to the factual question the Court identified.

Rather, as an undisputed factual matter, DOJ confirmed with the White House that the President

is not in fact requiring immediate declassification and disclosure. Weinsheimer Decl. ¶¶ 4-5.

The President has, however, delegated authority to the Attorney General to determine whether

these or other materials should be declassified. Id. The Court emphasized that DOJ should

provide “clarification about what instructions [DOJ] received concerning the ‘declassification’ of

the Pages’ contents.” Op., ECF No. 51, at 5. DOJ has now provided sufficient clarification to

show that the pages were not declassified.

       To the extent that DOJ’s past legal reasoning remains relevant, DOJ set forth its

reasoning in previous briefing. See Def’s Reply ECF No. 44, at 2-4; Def’s Renewed MSJ, at 2.

A declassification order would not be transmitted solely via press release to the general public.

And a declassification order would be wholly unnecessary if the President simply intended to

order disclosure; the President has the authority to declassify and disclose documents himself

and in fact has done so during the course of this litigation. Instead, there was a press release

describing a direction to “provide for immediate declassification;” that press secretary statement

was followed by public statements of the President himself that he was not requiring

declassification at this time. Even assuming the Court disagreed with DOJ’s interpretation of the

press release and found it to be more unequivocal than DOJ did, see Op. at 5, there is now an

additional, indisputable, sworn statement that DOJ never received the “order” described in the

press release. Thus, even if the Court found that the press release facially describes an order

from the President to declassify, Defendants did not read the release itself as an order, never

received an order, and subsequently confirmed with the White House that there was and is no

order to declassify the pages at issue.

       Plaintiffs further argue that the description of the consultations with the White House are

                                                  3
         Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 4 of 10



insufficient because the declaration does not disclose “the identities and/or positions of the White

House personnel, including to what extent those individuals provided DOJ with any basis to

conclude they (the White House personnel) had been delegated the authority to convey that the

Order did not require immediate implementation.” Pls.’ Opp’n at 5. Plaintiffs may want to

know this information, but it is not relevant to the issue before the Court. The declaration plainly

describes responsible DOJ officials consulting with the White House through ordinary channels

about ongoing decision-making. No formal “delegation” to communicate the President’s intent

was required; DOJ plainly understood White House officials acting in their official capacities to

be acting on behalf of the President when “DOJ was informed that there was no order requiring

immediate declassification or disclosure of those documents.” Weinsheimer Decl. ¶¶ 4-5. Nor is

there any reason to think that anyone was “contravening” or “obstructing” the authority of the

President, Pls.’ Opp’n at 6, as DOJ “did not receive any order to declassify the materials . . .

during the meeting [between the President and DOJ that] the President referenced in his tweet, or

at any time.” Weinsheimer Decl. ¶ 5. The President’s tweets in fact confirmed that the President

was not immediately requiring declassification, and the declaration makes clear that he also has

delegated authority to the Attorney General to determine whether declassification is appropriate

of these and related materials.

       Accordingly, the Court should grant DOJ’s renewed motion for summary judgment.

       II.     Discovery Is Unwarranted.

       As a remedy for the supposed lack of clarity, Plaintiffs demand “limited” discovery,

including document requests and depositions, regarding high level deliberations between senior

DOJ officials, White House officials, and the President himself. Pls.’ Opp’n 7-8. Discovery is

unwarranted in this FOIA matter, particularly because the discovery sought would involve

obviously privileged information and high level officials.

                                                  4
          Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 5 of 10



        As Plaintiffs concede, discovery is generally inappropriate in FOIA cases. See, e.g.,

Justice v. IRS, 798 F. Supp. 2d 43, 47 (D.D.C. 2011) (“In FOIA actions, however, discovery is

disfavored.”), aff’d, 485 F. App’x 439 (D.C. Cir. 2012); Schrecker v. DOJ, 217 F. Supp. 2d 29,

35 (D.D.C. 2002) (“Discovery in FOIA is rare and should be denied where an agency’s

declarations are reasonably detailed [and] submitted in good faith and [where] the court is

satisfied that no factual dispute remains.”), aff’d, 349 F.3d 657 (D.C. Cir. 2003); SAI v. TSA, 315

F. Supp. 3d 218, 257 (D.D.C. 2018) (same). “Courts permit discovery in FOIA cases where a

plaintiff has made a sufficient showing that the agency acted in bad faith.” Ocasio v. DOJ, 67 F.

Supp. 3d 438, 440 (D.D.C. 2014) (citation omitted). “When allowed, the scope of discovery is

usually limited to the adequacy of the agency’s search and similar matters.” Voinche v. FBI, 412

F. Supp. 2d 60, 71 (D.D.C. 2006). Discovery is not warranted “when it appears that discovery

would only ... [afford the plaintiff] an opportunity to pursue a bare hope of falling upon

something that might impugn the affidavits.” Military Audit Project, v. Casey, 656 F.2d 724,

751–52 (D.C. Cir. 1981) (citation omitted).

        Here, it is uncontroverted that DOJ consulted with the White House personnel to confirm

that there was no current declassification order. Plaintiffs speculate that someone at the White

House might have been lying or trying to undermine the President’s Article II powers. Such

speculation does not, however, overcome the presumption of good faith or the presumption of

regularity. 1



1
 The cases cited by Plaintiff do not support their position. In CREW v. Nat’l Indian Gaming
Comm’n, 467 F. Supp. 2d 40, 55-56 (D.D.C. 2006), the Court found that discovery in a FOIA
case would require an “extraordinary basis,” and denied the request despite allegations of
deficient declarations. In Judicial Watch, Inc. v. Dep’t of State, 344 F. Supp. 3d 77, 83 (D.D.C.
2018), the Court found some evidence of what it called “egregious government misconduct”
before ordering limited discovery. The Government disagrees with that decision but it is readily
distinguishable. No such evidence exists here, and there was no misconduct.
                                                 5
         Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 6 of 10



       Also, the specific discovery sought is inappropriate because it would potentially violate

separation of powers principles and implicate the presidential communications privilege, and

because it potentially involves depositions of high-ranking officials. While Plaintiffs admit that

there are “plausible” privilege issues here that they maintain could be litigated in the context of

discovery, separation of powers principles and ordinary prudence counsel against permitting

discovery to proceed here, where the discovery requests so plainly implicate information that is

nearly entirely privileged. Specifically, Plaintiffs seek (1) records that “memorialized

instructions, guidance or directions from President Trump (or his designee)” regarding the

“authority” of “unidentified White House personnel” to “convey that the Order did not have to

be implemented;” and (2) depositions of any “DOJ personnel who attended the meeting

referenced in the Weinsheimer declaration . . . addressing . . . the extent to which DOJ confirmed

the White House personnel had the lawful authority to convey instructions that ran contrary to

the mandate of the Order.” Pls.’ Opp’n at 8.

       The Supreme Court has made clear that discovery directed to the President or his advisers

in civil litigation raises significant separation of powers concerns and should be strictly

circumscribed. In Cheney v. U.S. District Court for the District of Columbia, 542 U.S. 367

(2004), where the discovery requests were directed to the Vice President and other senior

officials of the Executive Branch who gave advice and made recommendations to the President,

the Court emphasized that “special considerations control when the Executive Branch’s interests

in maintaining the autonomy of its office and safeguarding the confidentiality of its

communications are implicated.” Id. at 385. The Supreme Court “has held, on more than one

occasion, that ‘[t]he high[est] respect that is owed to the office of the Chief Executive … is a

matter that should inform the conduct of the entire proceeding, including the timing and scope of

discovery . . . .’” Id. (quoting Clinton v. Jones, 520 U.S. 681, 707 (1997)). Further, the Court

                                                  6
         Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 7 of 10



has held that the Executive’s “‘constitutional responsibilities and status [are] factors counseling

judicial deference and restraint’ in the conduct of the litigation against it.’” Id. (quoting Nixon v.

Fitzgerald, 457 U.S. 731, 753 (1982)).

       Discovery aimed at uncovering the substance of communications between the President

and his advisors, as Plaintiffs expressly seek, is subject to the presidential communications

privilege. The “presumptive privilege” that attaches to presidential communications is

“fundamental to the operation of Government and inextricably rooted in the separation of powers

under the Constitution.” United States v. Nixon, 418 U.S. 683, 708 (1974); see In re Sealed Case,

121 F.3d 729, 743 (D.C. Cir. 1997) (describing the privilege’s “constitutional origins”). The

privilege is broad, protecting the “confidentiality of Presidential communications in performance

of the President’s responsibilities . . . .” Nixon, 418 U.S. at 711; see also In re Sealed Case, 121

F.3d at 744 (“The Nixon cases establish the contours of the presidential communications

privilege. The President can invoke the privilege when asked to produce documents or other

materials that reflect presidential decisionmaking and deliberations . . . .”). The privilege applies

both to “communications directly involving and documents actually viewed by the President,” as

well as to “documents solicited and received by the President or his immediate White House

advisers who have broad and significant responsibility for investigating and formulating the

advice to be given the President.” Judicial Watch, Inc. v. DOJ, 365 F.3d 1108, 1114-15 (D.C.

Cir. 2004) (citations omitted); see also Loving v. DOD, 550 F.3d 32, 37 (D.C. Cir. 2008).

Documents subject to the presidential communications privilege are shielded in their entirety,

and the privilege “covers final and post-decisional materials as well as pre-deliberative ones.” In

re Sealed Case, 121 F.3d at 745.

       Here, all of the information Plaintiffs seek about deliberations and communications

involving the President and his advisers regarding potential declassification and disclosure of the

                                                  7
           Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 8 of 10



documents at issue would be subject to the presidential communications privilege and possibly

the deliberative process privilege or other privileges. The first category of documents would

obviously be privileged in its entirety because it directly seeks, on its face, communications

“from President Trump (or his designee).” The President’s communications with his advisers in

the White House are at the core of the privilege, which applies regardless of whether the

communications are pre- or post-decisional. The deposition testimony sought is similarly

problematic. Although it is directed to depositions of DOJ officials, it is specifically about their

meetings with White House personnel regarding supposed instructions from the President. The

privilege protects in its entirety “the President’s personal decision-making process,” including

the activities of White House staff that is relevant to that process. See Judicial Watch, 365 F.3d

at 1118.

       Finally, the depositions sought may involve high-ranking government officials at DOJ, of

the sort who would conduct meetings and conversations with White House officials and the

President. Any such officials still at DOJ have extraordinary demands on their time and focus,

and should not be required to submit to depositions in this matter, particularly when other means

of providing the same information is available in a way that will impose fewer burdens on the

proper functioning of the Government. See, e.g., United States v. Morgan, 313 U.S. 409, 421-22

(1941) (criticizing a district court’s decision to allow “the deposition of the Secretary,” because

“it was not the function of the court to probe the mental processes of the Secretary”); In re

McCarthy, 636 F. App’x 142, 143 (4th Cir. 2015) (“high-ranking government officials may not

be deposed or called to testify about their reasons for taking official actions absent extraordinary

circumstances.”) (citation omitted); Lederman v. New York City Dep’t of Parks & Recreation,

731 F.3d 199, 203 (2d Cir. 2013). “This rule allows high-level public servants to spend their

valuable time performing their duties rather than preparing for and testifying in depositions,

                                                  8
         Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 9 of 10



unless the individual has some relevant personal knowledge about the subject matter.”

Breiterman v. U.S. Capitol Police, 323 F.R.D. 36, 53 (D.D.C. 2017) (internal citation omitted);

see also Fed. Deposit Ins. Corp. v. Galan-Alvarez, Case No. 1:15-MC-00752 (CRC), 2015 WL

5602342, at *3-*4 (D.D.C. Sept. 4, 2015) (describing multiple rationales for limiting depositions

of high- level officials). Plaintiffs have not shown that such depositions here would be

reasonable and proportionate to the needs of the case, much less that there are extraordinary

circumstances justifying a deposition of high-ranking government officials.

       Accordingly, DOJ is entitled to summary judgment on all remaining claims, without

ordering discovery.

       III.    DOJ Has Properly Asserted Other Exemptions as Well.

       As set forth in the renewed motion for summary judgment, the press secretary statement

does not affect the applicability of other exemptions, and redactions based on other exemptions

continue to be proper as well, including Exemptions 3, 6 and 7(C), 7(D), and 7(E). Def’s

Renewed MSJ at 5. Plaintiffs complain that this does not address the question of why the press

release should not also be read as demanding disclosure. But although the Court questioned why

the President would order declassification but not disclosure, see Op. at 6, the Court, quite

reasonably, did not demand the President’s rationale for his actions. Nor could the Court

demand the President’s rationale in this FOIA case against DOJ. Instead, the Court directed DOJ

to address “whether the agency is authorized to assert” other exemptions. Id. Following

consultations with the White House, DOJ is aware of no “order, guidance, policy, or other facts”

that would prevent invocation of other exemptions at this time. Weinsheimer Decl. ¶ 5.

       Accordingly, the Court should grant the Defendant’s renewed motion for summary

judgment on the grounds of other exemptions as well.



                                                 9
        Case 1:17-cv-00597-APM Document 55 Filed 09/27/19 Page 10 of 10



       IV.      Carter Page Has Rescinded His Privacy Waiver.

       Additionally, Defendant DOJ hereby notifies the Court that Carter Page contacted

counsel for the parties to inform us that he is rescinding his privacy waiver. See Email from

Carter Page to Amy Powell et al., dated September 15, 2019, attached. To date, none of his

information in the pages remaining at issue has been disclosed because such information was

covered by other exemptions. See Declaration of Michael Seidel, dated November 23, 2018,

ECF No. 43-2.

                                        CONCLUSION

       For the foregoing reasons, as well as the reasons set forth in the briefing on Defendants’

most recent motion for summary judgment, the Court should grant the Government’s renewed

motion for summary judgment.

Dated: September 27, 2019                            Respectfully Submitted,

                                                     HASHIM MOOPAN
                                                     Principal Deputy Assistant Attorney General

                                                     MARCIA BERMAN
                                                     Assistant Director, Federal Programs Branch

                                                     /s/Amy E. Powell
                                                     AMY E. POWELL
                                                     Trial Attorney, Federal Programs Branch
                                                     Civil Division, Department of Justice
                                                     150 Fayetteville St, Suite 2100
                                                     Raleigh, NC 27601
                                                     Phone: 919-856-4013
                                                     Email: amy.powell@usdoj.gov




                                                10
Case 1:17-cv-00597-APM Document 55-1 Filed 09/27/19 Page 1 of 5
           Case 1:17-cv-00597-APM Document 55-1 Filed 09/27/19 Page 2 of 5


From:             Carter Page
To:               Mooppan, Hashim (CIV); Powell, Amy (CIV); Heath, Brad; Bradley P. Moss
Cc:               Winn, Peter A. (OPCL); Privacy (SMO); Horowitz, Michael E.(OIG); Smith, James M. (OIP); Hurd, Matthew (OIP);
                  Pustay, Melanie A (OIP); USDOJ-Office of Legal Counsel (SMO)
Subject:          James Madison Project v. DOJ (17-cv-597-APM): FISA documents - appropriate 5 U.S.C. § 552a(d)(2) reviews for
                  accuracy and comment purposes
Date:             Sunday, September 15, 2019 9:00:35 PM



Dear Mr. Mooppan, Ms. Powell, Mr. Heath and Mr. Moss:

I am writing to let you know of my decision to temporarily
rescind my Privacy Act waiver for the case you have been
litigating - James Madison Project v. DOJ (17-cv-597-APM,
D.D.C.). I have recently been in contact with DOJ’s Office of
Privacy and Civil Liberties (OPCL) and Office of Information
Policy (OIP) about ensuring the appropriate 5 U.S.C. § 552a(d)
(2) reviews related to the forthcoming disclosures surrounding
the 2016-2017 FISA abuse committed against the Trump
movement including myself. When I had previously provided
a Privacy Act waiver to the Plaintiffs last November, it came
in the wake of recent criminal disclosure activity by DOJ
including their illegal decision to reveal my highly misleading
redacted FISA affidavits to the N.Y. Times in violation of the
Privacy Act in July 2018. It was clear that people at Main
Justice were not following the law then anyway and I was
desperate for prompt transparency as I was pursuing my case
here in the Western District of Oklahoma at the time. So I
thought it was my best alternative at that juncture amidst the
mismanagement during the Rosenstein-Sessions era. But
whereas there are significant indications that the Justice
Department is in the process of returning to strict compliance
with the rule of law under Attorney General Barr and since I
have received a more cooperative initial response in this
instance, I would like to withdraw my waiver for your case for
the time being. This is based on the expectation that DOJ will
    Case 1:17-cv-00597-APM Document 55-1 Filed 09/27/19 Page 3 of 5


finally do the right thing by granting my 5 U.S.C. § 552a(d)(2)
amendment request in this belated instance.   

As I had previously written in my initial letter to the House
Intelligence Committee in May 2017 (p. 2 of my letter, which
was included at the start of the transcript for my November
2017 hearing available here):

     ‘The Privacy Act of 1974 includes provisions which,
     “Grant individuals the right to seek amendment of agency
     records maintained on themselves upon a showing that
     the records are not accurate, relevant, timely, or
                                               [1]
     complete.”<!--[if !supportFootnotes]--> <!--[endif]-->
     As a major affront to our democracy, the complete
     mockery that the Obama Administration allegedly made
     of the 2016 election makes such immediate steps essential
     today.’

That same month I had also submitted an initial Privacy Act
request to the DOJ, as well as the FBI and NSA. These were
never fulfilled despite my extensive related supporting
correspondence with Rod Rosenstein and others at the
Department in the summer of 2017. Rather than the Justice
Department meeting my basic FISA Privacy Act requests, Mr.
Rosenstein instead decide to sign a false FISA affidavit of his
own in June 2017 too.

As you may recall, Judge Mehta noted the following earlier
this summer (see footnote 2 on p. 2, Docket 51 of July 30,
2019):

     ‘Defendant at first invoked multiple exemptions for each
    Case 1:17-cv-00597-APM Document 55-1 Filed 09/27/19 Page 4 of 5


     of the redacted portions from the Pages. The complete
     line up of exemptions included some combination of
     Exemptions 1, 3, 6, 7(A), 7(C), 7(D), and 7(E). See
     https://vault fbi.gov/d1-release/d1-release (the Pages are
     at 301–03, 308–25). Since the start of this litigation,
     Defendant has withdrawn Exemptions 6 and 7(C),
     because Carter Page supplied a privacy waiver, see Def.’s
     Opp’n to Pl.’s Mot., ECF No. 43, at 12, and Exemption
     7(A), as the Russia investigation has since concluded, see
     Def.’s Supp. Memo., ECF No. 49, at 3. Thus, what
     remains asserted as to the Pages is Exemptions 1, 3, 7(D),
     and 7(E).’

Watching from a distance, I see from some of the recent
developments in your case that the proceedings seem to be
somewhat deadlocked for the time being as we all await much
bigger historic events (IG FISA abuse report, other
declassification, et al). I suspect that the disclosure you have
been hoping for might come, following my prompt § 552a(d)
(2) review of these related documents which I look forward to
completing very soon. After this is done and to the extent it
might help, I would be happy to sign a new Privacy Act
waiver.

As you may already be aware from the latest developments on
Friday, Inspector General Horowitz has sent a letter to senior
Congressional leaders. As noted herein, he has again
underscored the essential need to ensure that the forthcoming
FISA abuse report receives “appropriate reviews for accuracy
and comment purposes”. In this regard and consistent with
other such Privacy Act references in their IG’s most recent
Comey Memo report (see for example, on p. 6 and 58), it
        Case 1:17-cv-00597-APM Document 55-1 Filed 09/27/19 Page 5 of 5


appears to be another clear step in the right direction towards
finally returning DOJ to 5 U.S.C. § 552a compliance in this
belated instance.   

Please feel free to notify the Court of these developments as
you see fit. To the extent that you need me to sign any
relevant forms or other paperwork to this effect, please don’t
hesitate to contact me. I will be in meetings here in Oklahoma
tomorrow, but can do my best to make myself available for
call if you would like to discuss. Thanks for your
understanding, and please accept my apologies for any
inconvenience that this unfortunate situation has created.

Kind regards,
Carter

Carter Page, Ph.D.
Managing Partner
Global Natural Gas Ventures LLC
101 Park Ave, Suite 1300
Oklahoma City, OK 73102
Direct   +1-405-825-0172
Fax      +1-405-825-0177
Mobile +1-917-280-3662
cpage@globalenergycap.com
<!--[if !supportFootnotes]-->

<!--[endif]-->
<!--[if !supportFootnotes]-->[1]<!--[endif]-->    Office of Justice Programs, Bureau of Justice
Assistance. “Privacy Act of 1974, 5 U.S.C. § 552a,” U.S. Department of Justice.
[https://it.ojp.gov/PrivacyLiberty/authorities/statutes/1279]
